Title: To George Washington from Charles Pettit, 6 November 1787
From: Pettit, Charles
To: Washington, George



Sir
Philadelphia 6th Novr 1787

I have the Honor to inclose herewith an Invoice & Bill of Lading for 4 Chimney Backs & 8 side Plates or Jambs to correspond

therewith, on board of the Sloop Charming Polly, Capt. Elwood pursuant to your Excellency’s Order. The Charges for Patterns are the Sums actually paid to the Workmen who made them in this Town. The Carriage to the Works & the alterations made there to accomodate them to the different Sizes successively, are not charged. The Plates since ordered are not yet come to Hand, but shall be forwarded by the first Opportunity after they arrive.
Col. Biddle has been so obliging as to offer, on Behalf of your Excellency, to pay for these Articles & to take the Trouble of forwarding them; which offer I declined accepting, not knowing how far it might be agreeable to your Arrangements. If, however, such mode of Payment should be as much or more convenient to you than another, it will be at least equally so to me. With perfect Respect, I have the Honor, to be Your Excellency’s most obedt Servant

Chas Pettit


The Captain has a Certificate of the Plates being American Manufacture, to guard against Difficulties at the Custom House.

